Citation Nr: 0945465	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  03-22 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a bilateral 
shoulder disability.

4.  Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1973 to December 
1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Board notes that the Veteran's original claim was 
previously remanded to the RO via the Appeals Management 
Center (AMC) for further development per a Board decision 
dated May 2006.



FINDINGS OF FACT

1.  The Veteran's right knee disability, characterized as 
chronic synovitis plus symptomatic patellar chondromalacia, 
status post arthroscopic surgery is related to the Veteran's 
active service.

2.  The Veteran's low back disability, characterized as 
chronic muscular strain, is related to the Veteran's active 
service. 

3.  The Veteran does not have a current right shoulder 
disability.  The Veteran's left shoulder disability, 
characterized as chronic rotator cuff impingement and 
tendonitis, not have its onset in and is not related to 
active duty.

4.  The Veteran's neck disability, characterized as chronic 
muscular strain, did not have its onset in and is not related 
to active duty.
CONCLUSIONS OF LAW

1.  A right knee disability is related to active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2009).

2.  A low back disability is related to active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2009).

3.  A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2009).

4.  A neck disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in August 2002, prior 
to the date of the issuance of the appealed rating decision.

The Board further notes that, in a May 2006 post remand 
letter, the Veteran was notified that a disability rating and 
an effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the Veteran.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits. Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional." Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

If degenerative arthritis becomes manifest to a degree of 10 
percent within one year of separation from active service, 
then it is presumed to have been incurred during active 
service, even though there is no evidence of arthritis during 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).


Analysis

The Veteran contends that her right knee, low back, neck, and 
bilateral shoulder disabilities are the result of an injury 
that occurred during active service.  Specifically, the 
Veteran claims that her injuries occurred when she was thrown 
from a horse during service.  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service treatment records do reflect treatment for a right 
knee and low back injuries associated with a fall from a 
horse, but are silent as to any complaint of or treatment for 
any shoulder or neck disability.  Examination upon enlistment 
into service noted normal spine, normal lower extremities, 
and normal upper extremities.  Report of medical history of 
the same date likewise did not indicate any knee trouble, 
trick shoulder, or back pain.  An April 1973 treatment record 
indicated complaints of back pain and right knee pain.  X-
rays of the knee and spine were negative, and a diagnosis of 
soft tissue injury was provided.  A follow-up record 
indicated continued complaints of tenderness and stiffness in 
the right knee.  A separate follow-up report revealed 
complaints of back pain in the chest region.  A July 1973 
treatment record indicated complaints of back pain, with 
muscle spasms on the right side of the lumbar spine.  A 
diagnosis of lumbosacral strain was provided.  A December 
1973 treatment record noted that the Veteran was involved in 
a car accident and complained of back pain.  An impression of 
muscle spasms was provided.  A separation examination dated 
December 1976 did not note any abnormalities of the upper 
extremities, lower extremities, or spine.  

Post service treatment records reflect treatment for a right 
knee, lumbar spine, left shoulder, and neck disorders.  
Treatment records from the Chiropractic Center dated 1996 to 
1998 indicated complaints of severe low back, hip, and left 
shoulder pain.

Private physical therapy records dated November 2001 
reflected treatment for a right knee disability.  An initial 
evaluation indicated that the Veteran fell from a horse in 
1973, as well as fell into a haystack in 1982.  

A November 2001 MRI of the right knee indicated post 
traumatic changes posterolateraly in the knee joint, 
including a minimal fracture of the tibial plateau and a tear 
of a meniscus.  There was a concern as to an injury to the 
stabilizing mechanism of the knee joint, including injury to 
the lateral collateral ligament and fluid beneath the 
iliotibial tract.  There was also a minimal tear of the 
posterior horn of the medial meniscus.  

A September 2003 letter from E.L., M.D., stated that the 
Veteran had pain in her right knee from July 2001, with a 
history of falling from a horse in 1973 and not history of 
any other trauma.  The doctor stated that the Veteran's 
chondromalacia was most likely due to the remote trauma in 
1973.  Numerous subsequent private treatment records 
similarly reflect treatment for the Veteran's right knee 
disability.

A June 2004 chiropractic record indicated that the Veteran 
reported that she sustained major injuries to her neck, left 
shoulder and upper torso as well as her right knee in a 
horse-related accident.  Examination revealed marked muscle 
spasms in the area of C5 to T6.  Records from E.B.D., D.C. 
dated July 2005 reflected for spasms in the cervical spine.  

Treatment records from California Soft Tissue Therapy dated 
August to December 2004 indicated physical therapy for 
residuals of a left shoulder injury.  The Veteran gave a 
history of being thrown from a horse in 1973, and landing on 
her left shoulder.  An August 2004 MRI of the left shoulder 
revealed mild subacromial spurring with a small amount of 
fluid in the subacromial/subdeltoid bursa that may be 
consistent with bursitis and a normal labrum.  

The Veteran was afforded a travel board hearing before the 
undersigned Veterans Law Judge in February 2006.  The Veteran 
testified that she fell from a horse during active service 
and was treated for injuries while on active duty.  She 
stated that when she was discharged in December 1976, she was 
not having any problems with her right knee, lower back, or 
neck.  She did state that she has a loss of sensation across 
her shoulders.  The Veteran further reported that over the 
course of the years, she'd have problems with her knee, lower 
back, neck and shoulder.  The Veteran finally stated that she 
had no other traumatic injuries to those areas after her 1973 
injury.  

The Veteran was afforded a VA examination in August 2009.  
The Veteran reported a horse injury during her military 
service, for which she received treatment.  She stated that 
after her discharge from active service, she had occasional, 
continuing discomfort in  her neck, back, left shoulder and 
right knee, and was never symptom free for more than a year 
since her discharge.  Examination revealed occasional neck 
pain, chronic left shoulder pain, low back pain that 
occasionally radiated to the right buttock, and pain and 
weakness in the right knee.  The examiner provided the 
following diagnoses; chronic muscular strain of the cervical 
spine, chronic rotator cuff impingement and tendonitis; 
chronic synovitis plus symptomatic patellar chondromalacia, 
status post arthroscopic surgery of the right knee, and 
chronic muscular strain of the lumbar and thoracic spine.  
After review of the file, the examiner stated that the 
Veteran's symptoms were a continuation of the symptoms in the 
military and thus, it was more likely than not that the 
Veteran's diagnosed conditions were related to her military 
injury.  However, the examiner also stated that with regard 
to the Veteran's left shoulder and neck disabilities, he did 
not see any evidence of treatment for those conditions during 
service in the record, only the Veteran's reported histories.  

With regard to the Veteran's right knee and lower back 
disabilities, the Board finds that the evidence in the record 
supports a conclusion that it is at least as likely as not 
that the Veteran's right knee and low back disabilities are 
related to her in-service injuries resulting from her fall 
from a horse.  Service treatment records indicated treatment 
for injuries to the right knee and lower back after a horse 
accident.  Post service private treatment records indicated a 
reported history of symptoms since service as well as 
treatment for current right knee and low back disabilities.  
Finally, the August 2009 VA examiner opined that it was more 
likely than not that the Veteran's right knee and low back 
disabilities were related to the Veteran's injuries during 
service because treatment for a back and right knee injury 
was shown in service, there was a reported history of 
continued difficulty since the military, and current 
diagnoses of symptomatic patellar chondromalacia of the right 
knee and chronic muscular strain of the lower back.  
Thus, the Board finds that there is an approximate balance of 
positive and negative evidence regarding the merits of the 
Veteran's claims that would give rise to a reasonable doubt 
in favor of the Veteran, the benefit of the doubt rule is 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).  Accordingly, service 
connection for a right knee disability and a low back 
disability is warranted.

Regarding the Veteran's claims for a neck and bilateral 
shoulder disability, at the outset, the Board notes that 
there is no indication in the service or post-service 
treatment records of any complaints, treatment or diagnosis 
of any right shoulder disability.  In absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Additionally, while the Veteran has a current neck and left 
shoulder disability, those disabilities are not related to 
the Veteran's active service.  While service treatment 
records do indicate that the Veteran fell from a horse in 
1973 and was treated for right knee and low back injuries, 
the service treatment records are silent as to any complaints 
of or treatment for or diagnosis of any neck or shoulder 
conditions.  The first documentation of any complaints was in 
private post-service treatment records dated 1996 to 1998, 
reflecting complaints of neck and shoulder pain.  

Further while the August 2009 VA examiner stated that the 
Veteran's current neck and left shoulder disabilities were 
most likely related to her military injury, the examiner 
stated that he based his opinion on the Veteran's reported 
history and the current examination.  Evidence that is simply 
the information recorded by the medical examiner from the 
Veteran, unenhanced by any additional medical comment by that 
examiner does not constitute "competent medical evidence." 
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  In this 
case, not only is the record silent to any complaints of a 
shoulder or neck disability until 1996, nearly 20 years after 
discharge from service, but also, the VA examiner explicitly 
stated that he could not find any indication of treatment for 
the neck and shoulder disabilities in the Veteran's service 
treatment records.  

The Board notes that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) 
the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional.  
Whether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board.  
Again, the Veteran has stated numerous times that her neck 
and shoulder disabilities were related to her 1973 fall from 
a horse during her military service.  However, as noted 
above, no neck or shoulder injuries or disabilities were 
evident during her active service and no post service 
reference to a shoulder or neck disability was made until 
1996, when the Veteran sought treatment for complaints of 
neck and shoulder pain.  Consequently, although the Veteran 
is competent to contend that her neck and left shoulder 
condition stem from the in-service fall from a horse, for the 
above reasons, the Board finds her account of continual neck 
and left shoulder symptoms subsequent to that incident not to 
be credible and thus of no probative value.

Accordingly, the evidence of record does not show that the 
Veteran's neck and shoulder disabilities are due to service.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claims that would give rise to a reasonable doubt in favor of 
the appellant, the benefit of the doubt rule as to these 
issues is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a right knee disability is granted.

Service connection for a low back disability is granted.

Service connection for a bilateral shoulder disability is 
denied.



Service connection for a neck disability is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


